DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 4, the phrase “a first communication station” should read “a second communication station”.  
In claim 9, lines 4-5, the phrase “a first communication station” should read “a second communication station”.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0102987 (Souisse et al., hereinafter Souisse) in view of Souisse’s additional embodiments (hereinafter, SouisseAddEmbo).
Regarding claim 1, Souisse discloses a terminal apparatus (figure 7, paragraphs 2 and 43, e.g., “mobile device”) comprising:
 a receiver (figure 7 and paragraphs 43 and 55, “mobile station”, “mobile device”, “cell phone” inherently comprise at least a receiver) which, in operation, receives a first downlink data signal (fig. 6 and par. [0043], please see arrows going towards the “mobile device” that correspond to downlink data signals received by the “mobile device”) transmitted from a first communication station (fig. 6 and par. [0042], a first communication station of “GSM base station” type) and receives a second downlink data signal transmitted from a first communication station (fig. 6 and par. [0042], a first communication station of “CDMA base station” type), the first downlink data signal and the second downlink data signal being received over a first downlink channel and a second downlink channel (figs. 5-7 and par. [0049], where “GSM base station” and “CDMA base station” are transmitting utilizing a “first and “second” channels) that are at least partially overlapped in time (par. [0042], “the fragments simultaneously delivered via a GSM base station and a CDMA base station”, overlapping in time) and frequency domain (figs. 5-7 and pars. [0004],[0042], “the fragments simultaneously delivered via a GSM base station and a CDMA base station” “the fragments are simultaneously transmitted over a cluster of (adjacent) radio frequency ("RF") channels”, overlapping in frequency.  Where GSM and CDMA operate on the frequency spectrum 850 MHz to 1900 MHz); and
 reception signal control circuitry which, in operation (figs. 3 and 9, par. [0051], “CPU/ASIC device” corresponding to “control circuitry”), demodulates the received first downlink data signal and a second downlink data signal (figs. 5-7 and par. [0042], [0050]-[0051], “Device 510, illustrated as a mobile telephone, assembles the message fragments to recreate message 501”; “a mobile device for instance, would reassemble the received packets according to the applicable numbering rule” and “RF modem 900, that can be included in a mobile device.” Par. [0054], “a customer is equipped with a wireless device that can simultaneously decode TDMA and CDMA signals”).
Souisse does not specifically disclose demodulating the received first downlink data signal and a second downlink data signal.
In a different embodiment, SouisseAddEmbo discloses demodulating the received first downlink data signal and a second downlink data signal (figs. 5-7 and par. [0042], [0050]-[0051], “Device 510, illustrated as a mobile telephone, assembles the message fragments to recreate message 501”; “a mobile device for instance, would reassemble the received packets according to the applicable numbering rule” and “RF modem 900, that can be included in a mobile device.” Par. [0054], “a customer is equipped with a wireless device that can simultaneously decode TDMA and CDMA signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use SouisseAddEmbo that discloses demodulating the received first downlink data signal and a second downlink data signal with the method and apparatus for distributing data over multiple independent wireless networks because one of ordinary skill in the art would have recognized that demodulating signals is a  well-recognized step utilized by the receiver  to extract the original information signal from the modulated carrier wave.
Regarding claim 9, Souisse discloses a communication method (par. [0011], “a method for transmitting a message to a single receiving unit over a plurality of independent transmitting sources”) for a terminal apparatus (figure 7, paragraphs 2 and 43, e.g., “mobile device”), the communication method comprising: 
receiving a first downlink data signal (fig. 6, please see arrows going towards the “mobile device” that correspond to downlink signals received by the “mobile device”) transmitted from a first communication station (fig. 6 and par. [0042], a first communication station of “GSM base station” type) and receiving a second downlink data signal (fig. 6 and par. [0043], please see arrows going towards the “mobile device” that correspond to downlink signals received by the “mobile device”) transmitted from a first communication station (fig. 6 and par. [0042], a first communication station of type), the first downlink data signal and the second downlink data signal (fig. 6, please see arrows going towards the “mobile device” that correspond to downlink signals received by the “mobile device”) being received over a first downlink channel and a second downlink channel that are at least partially overlapped in time (par. [0042], “the fragments simultaneously delivered via a GSM base station and a CDMA base station”, overlapping in time) and frequency domain (CDMA and GSM operate in the same frequency range 850 to 1900MHz; thus, they overlap in frequency).
Souisse does not specifically disclose demodulating the received first downlink data signal and a second downlink data signal.
SouisseAddEmbo discloses demodulating the received first downlink data signal and a second downlink data signal (figs. 5-7 and par. [0042], [0050]-[0051], “Device 510, illustrated as a mobile telephone, assembles the message fragments to recreate message 501”; “a mobile device for instance, would reassemble the received packets according to the applicable numbering rule” and “RF modem 900, that can be included in a mobile device.” Par. [0054], “a customer is equipped with a wireless device that can simultaneously decode TDMA and CDMA signals”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use SouisseAddEmbo that discloses demodulating the received first downlink data signal and a second downlink data signal with the method and apparatus for distributing data over multiple independent wireless networks because one of ordinary skill in the art would have recognized that demodulating signals is a  well-recognized step utilized by the receiver  to extract the original information signal from the modulated carrier wave.
Regarding claims 2 and 10, Souisse and SouisseAddEmbo disclose all the limitations of claims 1 and 9, respectively. Souisse further discloses where a first communication scheme used by the first communication station is the same as the second communication station used by the second station apparatus (par. [0038], “he message fragments could also be sent via multiple transmitting sources using the same air interfaces (a homogeneous transmission technique)”).
Regarding claims 7 and 15, Souisse and Wu disclose all the limitations of claims 1 and 9, respectively. Souisse further discloses where the first downlink data signal and the second downlink data signal include a same data signal (par. [0041], “The image is broken into two parts with one standard carrying 14400/33600 or 43% of the data and the second carrying 19200/33600 or 57% of the data to obtain the aggregate transfer rate of 33600 bps. In other words, the streaming video image data is divided proportionally to match the data transfer rate of each of the available channels in order to obtain the desired increased data throughput”, where the data corresponds to the same video content).

Claims 3-6, 8, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Souisse in view of SouisseAddEmbo and further in view of US 20120246538 A1 (Zhenyu Wu, hereinafter Wu).
Regarding claims 3 and 11, Souisse and SouisseAddEmbo disclose all the limitations of claims 1 and 9, respectively. 
Souisse does not specifically disclose where simultaneous use of the first downlink channel and the second downlink channel is configured by a higher layer.
In related art concerning fountain (rateless) forward error correction (FEC) codes to those multi-link multi-path mobile networks discloses where simultaneous use of the first downlink channel and the second downlink channel is configured by a higher layer (par. [0011], “applying fountain codes to symbols of the content to generate fountain encoded symbols at one of a transport layer and an application layer and transmitting the generated fountain encode symbols via a mobile network that uses a multi-link delivery system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Wu’s teachings where simultaneous use of the first downlink channel and the second downlink channel is configured by a higher layer  with the method and apparatus for distributing data over multiple independent wireless networks because one of ordinary skill in the art would have recognized that by utilizing the link layer (higher layer) and application layer  (higher layer) in coordination with the physical layer, so that Quality of Service can be achieved. 
Regarding claims 4 and 12, Souisse, SouisseAddEmbo and Wu disclose all the limitations of claims 3 and 11, respectively. 
Souisse does not specifically disclose where the simultaneous use of the first downlink channel and the second downlink channel is configured by the higher layer based on link information indicating communication stations with which the terminal apparatus has established access.
Wu discloses where the simultaneous use of the first downlink channel and the second downlink channel is configured by the higher layer based on link information indicating communication stations with which the terminal apparatus has established access (par. [0011], “applying fountain codes to symbols of the content to generate fountain encoded symbols at one of a transport layer and an application layer and transmitting the generated fountain encode symbols via a mobile network that uses a multi-link delivery system”, where the application layer allows users to send data, access data and use networks. The application layer allows users to access programs and information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Wu’s teachings where the simultaneous use of the first downlink channel and the second downlink channel is configured by the higher layer based on link information indicating communication stations with which the terminal apparatus has established access with the method and apparatus for distributing data over multiple independent wireless networks because one of ordinary skill in the art would have recognized that it is very well-known that by using the application layer, the users would be able to send data, access data and use networks.
Regarding claims 5 and 13, Souisse and SouisseAddEmbo disclose all the limitations of claims 1 and 9, respectively.
Souisse does not specifically disclose use of the first communication station and the second communication station for downlink transmission is configured by a higher layer.
Wu discloses about use of the first communication station and the second communication station for downlink transmission is configured by a higher layer (par. [0011], “applying fountain codes to symbols of the content to generate fountain encoded symbols at one of a transport layer and an application layer and transmitting the generated fountain encode symbols via a mobile network that uses a multi-link delivery system”, where the application layer allows users to send data, access data and use networks. The application layer allows users to access programs and information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Wu’s teachings about use of the first communication station and the second communication station for downlink transmission is configured by a higher layer with which the terminal apparatus has established access with the method and apparatus for distributing data over multiple independent wireless networks because one of ordinary skill in the art would have recognized that some of the functions of the Application layer are to  allow users to  access data and use networks.
Regarding claims 6 and 14, Souisse, SouisseAddEmbo and Wu disclose all the limitations of claims 5 and 13, respectively. 
Souisse does not specifically disclose where the use of first communication station and the second communication station is configured by the higher layer based on link information indicating communication stations with which the terminal apparatus has established access.
Wu discloses where the use of first communication station and the second communication station is configured by the higher layer based on link information indicating communication stations with which the terminal apparatus has established access (par. [0011], “applying fountain codes to symbols of the content to generate fountain encoded symbols at one of a transport layer and an application layer and transmitting the generated fountain encode symbols via a mobile network that uses a multi-link delivery system”, where the application layer allows users to send data, access data and use networks. The application layer allows users to access programs and information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Wu’s teachings where the use of first communication station and the second communication station is configured by the higher layer based on link information indicating communication stations with which the terminal apparatus has established access with the method and apparatus for distributing data over multiple independent wireless networks because one of ordinary skill in the art would have recognized that some of the functions of the Application layer are to  allow users to  access data and use networks.
Regarding claims 8 and 16, Souisse and Wu disclose all the limitations of claims 1 and 9, respectively. 
Souisse does not specifically disclose where the receiver, in operation, receives a control signal that indicates scheduling information for receiving the first downlink data signal and the second downlink data signal.
Wu discloses where the receiver, in operation, receives a control signal that indicates scheduling information for receiving the first downlink data signal and the second downlink data signal (par. [0008], “packet scheduling mechanism which coordinates data over multiple paths so that they do not overlap at the receiver”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Wu’s teachings where the receiver, in operation, receives a control signal that indicates scheduling information for receiving the first downlink data signal and the second downlink data signal with which the terminal apparatus has established access with the method and apparatus for distributing data over multiple independent wireless networks because one of ordinary skill in the art would have recognized that “packet scheduling mechanism which coordinates data over multiple paths so that they do not overlap at the receiver” (Wu, par. [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/ANGELICA M PEREZ/             Examiner, Art Unit 2649                                                                                                                                                                                           	08/27/2022

/YUWEN PAN/             Supervisory Patent Examiner, Art Unit 2649